                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL RECK,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )         Case No. 16-cv-1141-RJD
                                                  )
WEXFORD HEALTH SOURCES, INC., et                  )
al.,                                              )
                                                  )
       Defendants.                                )


                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Counsel’s Motion for Out-of-Pocket Expenses

(Doc. 133). Pursuant to Section 2.6 of the Plan for the Administration of the District Court Fund,

Plaintiff’s pro bono counsel seeks reimbursement in the total amount of $7,700 for the

consultation, review and expert report of David Hellerstein, M.D., Ph.D., C.C.H.P. Plaintiff’s

Counsel acknowledges that no more than $2,000 in out-of-pocket expenses may be reimbursed

from the District Court Fund.

       While the Court notes that reimbursement is typically made following the entry of

judgment in a case, there is no such requirement that reimbursement cannot be made intermittently

throughout litigation.     Further, the Court acknowledges that the Court’s Plan for the

Administration of the District Court Fund limits reimbursement of pro bono counsel’s out-of-

pocket expenses at $2,000.00.

       The Court finds that the allowance of reimbursement in the amount of $2,000 is warranted

and equitable in this circumstance. The Court notes that this is the maximum amount allowed for

                                          Page 1 of 2
out-of-pocket expenses in this case. No further reimbursement for out-of-pocket expenses will

be allowed. The Motion for Out-of-Pocket Expenses (Doc. 133) is GRANTED. The Clerk of

Court shall disburse a check from the District Court Fund in the amount of $2,000 to pro bono

counsel: Nino Przulj, Thompson Coburn LLP – One US Bank Plaza, St. Louis, Missouri, 63101.

IT IS SO ORDERED.

DATED: March 5, 2019

                                                  s/ Reona J. Daly
                                                  Hon. Reona J. Daly
                                                  United States Magistrate Judge




                                        Page 2 of 2
